COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


GLENDA MARLENE KENNEDY FISHER
                                            MEMORANDUM OPINION *
v.   Record No. 0687-99-2                       PER CURIAM
                                             FEBRUARY 8, 2000
WALTER CARL FISHER


              FROM THE CIRCUIT COURT OF MADISON COUNTY
                    Lloyd C. Sullenberger, Judge

           (Owaiian M. Jones; Law Offices of Owaiian M.
           Jones, on brief), for appellant. Appellant
           submitting on brief.

           No brief for appellee.


     Glenda Marlene Kennedy Fisher appeals the final decree of

divorce in which the circuit court granted her husband, Walter

Carl Fisher, a divorce, distributed the parties' marital property,

and denied wife spousal support and attorney's fees.     Wife alleges

that the trial court erred by (1) failing to order husband to pay

her spousal support; (2) failing to follow Code § 20-107.3 when

equitably distributing the marital property; (3) denying wife's

request for reimbursement of medical insurance premiums paid for

husband; (4) denying wife's request for reimbursement for payment

of husband's tax liability; and (5) denying wife's request for

attorney's fees.   Upon reviewing the record and opening brief, we


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
conclude that this appeal is without merit.       Accordingly, we

affirm the judgment of the trial court.

           Under familiar principles we view [the]
           evidence and all reasonable inferences in
           the light most favorable to the prevailing
           party below. Where, as here, the court
           hears the evidence ore tenus, its finding is
           entitled to great weight and will not be
           disturbed on appeal unless plainly wrong or
           without evidence to support it.

Martin v. Pittsylvania County Dep't of Soc. Servs., 3 Va. App. 15,

20, 348 S.E.2d 13, 16 (1986).

                          Spousal Support

     "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the

court and will not be disturbed on appeal unless it is clear

that some injustice has been done."     Dukelow    v. Dukelow, 2 Va.

App. 21, 27, 341 S.E.2d 208, 211 (1986).

           In awarding spousal support, the chancellor
           must consider the relative needs and
           abilities of the parties. He is guided by
           the . . . factors that are set forth in Code
           § 20-107.1. When the chancellor has given
           due consideration to these factors, his
           determination will not be disturbed on
           appeal except for a clear abuse of
           discretion.

Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).   The trial court is not "required to quantify or

elaborate exactly what weight or consideration it has given to

each of the statutory factors."    Woolley v. Woolley, 3 Va. App.

337, 345, 349 S.E.2d 422, 426 (1986).     However, its findings


                                - 2 -
"must have some foundation based on the evidence presented."

Id.

      The parties were married on December 31, 1996 and separated

no later than September 3, 1997.    Wife testified at trial that

she worked twenty-four hours a week, earning $11.65 an hour.

She admitted that her testimony differed from her response to

husband's interrogatories, in which she indicated that she

received $666 in monthly income for the last two and one-half

years.   Wife's W-2 tax form for 1996 showed her income was

$21,940.   According to the written statement of facts, at trial

wife testified that she "cut back the number of her working

hours per week since the issuance of her W-2."   The record

contains no explanation for the wife's reduced work hours.    The

evidence established that husband's sole income was

approximately $15,000 in retirement benefits from the United

States Railroad Retirement Board.

      The trial court's order indicated that it considered the

statutory factors and found no evidence warranting an award of

spousal support to wife.   It reserved wife's right to seek

spousal support in the future.    Because the trial court

considered the statutory factors and its decision has

evidentiary support, wife has not demonstrated an abuse of

discretion in its denial of spousal support.




                                 - 3 -
                      Equitable Distribution

     Wife contends that the trial court erred by failing to grant

her a monetary award to cover expenses she allegedly made on

husband's behalf during the marriage.   Whether a party is entitled

to a monetary award is a matter left to the sound discretion of

the trial court.   See Dietz v. Dietz, 17 Va. App. 203, 216, 436

S.E.2d 463, 471 (1993).   It was uncontested that wife paid $4,000

to cover husband's income tax liability.    However, both parties

testified that the source of those funds was $10,000 husband

deposited into wife's account prior to their marriage.   The

written statement of facts indicates that wife so testified during

the October 7, 1998 hearing.    Wife also asserted that she spent

$195 a month for two years to cover husband's health insurance

premiums.   Evidence introduced by husband indicated that wife

notified him that the policy ended October 18, 1997.   Therefore,

the record does not support wife's assertion that she expended

$8,680 on husband's behalf.    We find no abuse of discretion in the

trial court's decision not to make a monetary award to wife as

reimbursement for these claimed expenses.

     Wife also contends that the trial court erred in its

distribution of the marital property.    We agree that the trial

court erred in classifying the parties' property, but we find

that error to be harmless under the circumstances of this case.

See generally Lavinder v. Commonwealth, 12 Va. App. 1003, 1005,

407 S.E.2d 910, 911 (1991) (en banc).

                                - 4 -
     The trial court classified as marital property the Ford

truck, the camcorder, the pine bed and mattress, the .38 caliber

revolver, and the shotgun.   These items were not acquired during

the marriage.   Therefore, the trial court erred in classifying

them as marital rather than separate property.   Because these

items were separate property, the trial court also had no

authority to order their transfer from one party to another.     See

Code § 20-107.3(C).   However, under the circumstances of this

case, we find these errors to be harmless.   Wife purchased the

bedroom set and camcorder prior to the marriage.   These items were

awarded to her.   While wife purchased the guns prior to the

marriage, evidence indicated that she gave these items to husband

as gifts prior to the marriage.   Therefore, credible evidence

supports the conclusion that they were husband's separate property

prior to the marriage.   As the trial court's decision awarded each

item of separate property to its proper owner, we find no

reversible error.

     The evidence established that husband's separate funds were

used to purchase the truck in wife's name prior to the marriage.

Wife did not allege that husband intended the truck to be a gift

to her.   At the time of trial, the truck was titled in husband's

name on the records of the Department of Motor Vehicles.    Wife

presented personal property tax documents bearing her name.

Although title alone does not determine the classification of

property under the Virginia equitable distribution statute, see

                               - 5 -
Code § 20-107.3(A)(3)(f) and (B), the truck was purchased prior to

the marriage with funds traceable to husband.   Therefore, the

truck was husband's separate property.    Because the trial court

awarded husband the truck as his separate property, we find any

error in classification to be harmless.

                          Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.   See Graves v. Graves, 4 Va. App.

326, 333, 357 S.E.2d 554, 558 (1987).    The key to a proper award

of counsel fees is reasonableness under all the circumstances.

See McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).   Wife's income, at a minimum, was comparable to husband's.

There was no indication that husband was responsible for extending

the litigation in any way.   We cannot say that the trial court

abused his discretion in refusing to award wife attorney's fees.

     Accordingly, the decision of the circuit court is affirmed.

                                                          Affirmed.




                               - 6 -